CATES, Judge.
This 'is an appeal by the defendant from a judgment of conviction in a bastardy proceeding. Supreme Court Rule 1, Code 1940, Tit. 7 Appendix, requires an assignment of errors. The lack of such an assignment disposes of this appeal. See Brown v. State, 36 Ala.App. 151, 53 So.2d 633.
Parenthetically and as pure obiter dictum, we wish to state that an examination of the record and a consideration of the appellant’s brief fail to disclose reversible error. The newly discovered evidence described to support a new trial was much like that in Keel v. State, 35 Ala.App. 515, 49 So.2d 320, and were we to have had the case on the merits, we doubt that we would have considered the trial court as having abused its discretion in denying a new trial.
The judgment of the circuit court is
Affirmed.